            Case 5:21-cv-00177-D Document 3 Filed 03/05/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

NFINITECH SOLUTIONS, LLC,                        )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )   Case No. CIV-21-177-D
                                                 )
ROCK LEDGE GROUP, INC,                           )
                                                 )
                       Defendant.                )


                                           ORDER

       Upon examination of the Complaint, the Court finds insufficient factual allegations

to establish the existence of subject matter jurisdiction under 28 U.S.C. § 1332(a), as

asserted by Plaintiff. 1    Plaintiff identifies itself as an Oklahoma limited liability company

and states its principal place of business is Oklahoma.          For purposes of citizenship,

however, a limited liability company is not treated like a corporation under § 1332(c)(1),

but like an unincorporated association under Carden v. Arkoma Assocs., 494 U.S. 185, 195-

96 (1990). See Siloam Springs Hotel, L.L.C. v. Century Surety Co.,781 F.3d 1233, 1237-

38 (10th Cir. 2015).       The Complaint does not identify Plaintiff’s members or allege their

citizenship and, therefore, fails to demonstrate diversity of citizenship between the parties.

Thus, the Complaint does not establish a basis of federal jurisdiction.




       1
            The Court has “an independent obligation to determine whether subject-matter
jurisdiction exists” and may raise the issue sua sponte at any time. 1mage Software, Inc. v.
Reynolds & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006); see Arbaugh v. Y&H Corp., 546
U.S. 500 506 (2006).
           Case 5:21-cv-00177-D Document 3 Filed 03/05/21 Page 2 of 2




       IT IS THEREFORE ORDERED that Plaintiff is directed to file an amended

pleading within 14 days of this date to cure the deficiency identified in this Order.

       IT IS SO ORDERED this 5th day of March, 2021.




                                              2
